DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 56-68 and 82, drawn to a structured light scanning apparatus, classified in G06T7/521 for image analysis using structured light projection for depth reconstruction.
II. Claims 69-81, drawn to an intra-oral scanner, classified in A61B 5/0088 for measuring diagnostic radiation for oral tissue.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related technologies for intra-oral imaging, and are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). Invention I requires color subtraction with a referential color pattern exemplified by the embodiments depicted in Figures 7-8. Invention II uses hyperspectral imaging for intra-oral imaging as depicted in Figures 5A-B and 15. In the instant case, the combination of Invention II, which relies on hyperspectral imaging for intra-oral imaging as claimed does not require the particulars of the subcombination as claimed for Invention I, which is directed towards depth reconstruction using 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

TAHMINA N. ANSARI
Examiner
Art Unit 2662

/TAHMINA ANSARI/
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662